EAGLE CASH TRUSTMONEY MARKET FUND MUNICIPAL MONEY MARKET FUND SUPPLEMENT DATED MARCH 12, 2010 TO THE PROSPECTUS DATED NOVEMBER 1, 2009 Eagle Cash Trust. On February 12, 2010, the Board of Trustees (the “Board”) of Eagle Cash Trust (the “Trust”) approved calling a shareholder meeting to consider approving a plan (“Plan”) to liquidate and terminate the Money Market Fund and the Municipal Money Market Fund (each a “Fund” and, collectively, the “Funds”). The Board approved the Plan, subject to shareholder approval, upon recommendation of Eagle Asset Management, Inc. (“Eagle”), the manager to the Trust. Eagle recommends liquidating and terminating each Fund based on anticipated Fund shareholder redemptions which would reduce each Fund’s size and economies of scale. Eagle does not believe that it can continue to conduct the business and operations of the Funds in an economically efficient manner upon the anticipated redemptions, and that the expense ratio of the Funds would no longer be competitive. As such, the Board concluded that it would be in the best interests of each Fund and their shareholders to liquidate and terminate each Fund. Eagle anticipates that these liquidations will occur at a $1.00 per share net asset value. In addition, Eagle will continue to cap its investment advisory fee and/or reimburse certain of the Funds’ expenses to the extent necessary to maintain a positive yield. A financial intermediary (the “Intermediary”) whose customers own a substantial majority of the Funds’ shares has advised Eagle that the Intermediary will no longer make available to its customers or support investments in the Funds after July 9, 2010 and that it plans to make available to its customers and support investments in a proprietary class (named the “Eagle Class”) of the JP Morgan Prime Money Market Fund and JP Morgan Tax Free Money Market Fund (the “New Funds”), managed by J.P. Morgan Investment Management, Inc. (“J.P. Morgan”). The Intermediary has advised that its customers may be redeemed from the Funds and reinvested in the Eagle Class of the New Funds. Eagle and J.P. Morgan will enter into an agreement under which Eagle and its affiliates will be compensated by the New Funds and J.P. Morgan for, among other things, distribution costs, shareholder record-keeping activities, Eagle’s ongoing oversight of the services provided, and the coordination and administration of the funds. The Plan is subject to shareholder approval. The Board anticipates holding a shareholder meeting on or about August 12, 2010, to seek approval of the Plan. If the Funds’ shareholders approve the Plan, each Fund will liquidate its assets on or about August 27, 2010, (“Liquidation Date”) and distribute cash pro rata to all remaining shareholders who have not previously redeemed all of their shares.
